Exhibit 10.1

SECOND AMENDED AND RESTATED ADVISORY AGREEMENT

THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of August 11,
2010, effective September 15, 2010, is between CNL Macquarie Global Growth
Trust, Inc., a corporation organized under the laws of the State of Maryland
(the “Company”), CNL Macquarie Growth, LP, a limited partnership organized under
the laws of the State of Delaware (the “Operating Partnership”), and CNL
Macquarie Global Growth Advisors, LLC, a limited liability company organized
under the laws of the State of Delaware (the “Advisor”), and amends and restates
in its entirety that certain Amended and Restated Advisory Agreement by and
among the aforementioned parties, dated September 15, 2009.

W I T N E S S E T H

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement (No. 333-156479) and amendments thereto on Form S-11
registering 150,000,000 shares of its common stock, par value $0.01 per share
(as defined below), to be offered to the public, and the Company may
subsequently issue Securities (as defined below) other than such shares or
otherwise raise additional capital;

WHEREAS, the Company intends to qualify as a REIT (as defined below), and invest
its funds in investments permitted by the terms of the Prospectus (as defined
below) and Sections 856 through 860 of the Code (as defined below);

WHEREAS, the Company is the sole owner of the general partner of the Operating
Partnership and intends to conduct all of its business and make all investments
in Real Property, Real Estate Related Securities, Loans and Permitted
Investments (each as defined below), through the Operating Partnership;

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision, of the Board of Directors (as defined below) of the Company, all as
provided herein; and

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

(1) Definitions. As used in this Advisory Agreement (the “Agreement”), the
following terms have the definitions hereinafter indicated:

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Company, the Operating Partnership, the Advisor, or any of their
Affiliates in connection with the selection, acquisition, development or
construction of any investment, including any Real Property, Real Estate Related
Securities, Loans, or Permitted Investments, whether or not acquired, including,
without limitation, legal fees and expenses, travel and communications expenses,
costs of appraisals, nonrefundable option payments on property not acquired,
accounting fees and expenses, title insurance premiums, and the costs of
performing due diligence.

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company, the Operating
Partnership or the Advisor) in connection with the selection, evaluation,
structure, purchase, development or construction of Real Property or with making
or investing in Loans, Real Estate Related Securities or Permitted Investments,
including real estate commissions, selection fees, Investment Services Fees,
Development Fees,



--------------------------------------------------------------------------------

Construction Fees, nonrecurring management fees, loan fees, points or any other
fees of a similar nature. Excluded shall be Development Fees and Construction
Fees paid to any Person not affiliated with the Advisor in connection with the
actual development and construction of a project.

Advisor. CNL Macquarie Global Growth Advisors, LLC, a limited liability company
organized under the laws of the State of Delaware, or any successor advisor to
the Company and the Operating Partnership. Notwithstanding the foregoing, a
Person hired or retained by CNL Macquarie Global Growth Advisors, LLC to perform
property management and related services for the Company or the Operating
Partnership that is not hired or retained to perform substantially all of the
functions of CNL Macquarie Global Growth Advisors, LLC with respect to the
Company or the Operating Partnership as a whole shall not be deemed to be an
Advisor.

Affiliate or Affiliated. With respect to any Person, (a) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person; (b) any
Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (c) any Person directly or indirectly controlling, controlled
by or under common control with such other Person; (d) any executive officer,
director, trustee or general partner of such other Person; or (e) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner. Notwithstanding anything to the contrary contained herein, CNL
Global Growth Advisors, LLC and its Affiliates, on the one hand, and Macquarie
Real Estate Advisory Services LLC and its Affiliates, on the other hand, shall
not be deemed Affiliates of each other.

Articles of Incorporation. The Articles of Incorporation of the Company, as
amended or restated from time to time.

Asset. Any Real Property, Real Estate Related Security, Loan, Permitted
Investment or other investment (other than investments in bank accounts or money
market funds) owned by the Company, directly or indirectly through one or more
of its Joint Ventures or Subsidiaries, and any other investment made by the
Company, directly or indirectly through one or more of its Joint Ventures or
Subsidiaries.

Asset Management Fee. Asset Management Fee shall have the meaning set forth in
Section 9(a) of this Agreement.

Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets before deducting depreciation, bad debts or other
non-cash reserves computed by taking the average of such values at the end of
each month during such period.

Board of Directors, Board or Directors. The persons holding such office, as of
any particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.

Bylaws. The bylaws of the Company, as the same are in effect and may be amended
from time to time.

Cause. With respect to the termination of this Agreement, (a) fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor; or (b) a material breach of this Agreement of any nature whatsoever
by the Advisor, which breach is not cured within 30 days of notice given to the
Advisor specifying the nature of the alleged breach.

CNL Sponsor. CNL Financial Group, LLC, a Florida limited liability company.

Code. The Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

Common Shares. The common stock, par value $0.01 per share, of the Company that
may be issued from time to time in accordance with the terms of the Articles of
Incorporation and applicable law.

Company. Company shall have the meaning set forth in the preamble of this
Agreement.

Company Property. Any and all property, real, personal or otherwise, tangible or
intangible, which is transferred or conveyed to the Company, the Operating
Partnership, any Subsidiary or any Joint Venture of any of the foregoing
(including all rents, income, profits and gains therefrom), and which is owned
or held by, or for the account of, the Company, the Operating Partnership, any
Subsidiary or any Joint Venture of any of the foregoing.

Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a property.

Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.

Contract Purchase Price. The amount actually paid in respect of the purchase of
a Real Property, and the amount budgeted in respect of the development,
construction or improvement of a Real Property, the amount of funds advanced
with respect to a Loan or the amount actually paid in respect to the purchase of
other Real Estate Related Securities or Permitted Investments, in each case
exclusive of Acquisition Fees and Acquisition Expenses.

Development Fee. The fee for the packaging of a Company Property, including
negotiating and approving plans and assisting in obtaining zoning and necessary
variances and financing for a specific Company Property to be developed or under
development, either initially or at a later date.

Director. A member of the Board of Directors of the Company.

Disposition Fee. The fee payable to the Advisor under Section 9(c).

Distributions. Any distributions of money or other property, which includes
Equity Shares, by the Company to owners of Equity Shares, including
distributions that may constitute a return of capital for federal income tax
purposes.

Distribution Reinvestment Plan. Any reinvestment plan adopted from time to time
by the Company pursuant to which the Company’s stockholders may elect to have
the full amount of their cash distributions reinvested in additional Common
Shares.

Equity Shares. Transferable shares of beneficial interest of the Company of any
class or series, including Common Shares or Preferred Shares. The use of the
term “Equity Shares” or any term defined by reference to the term “Equity
Shares” shall refer to the particular class or series of capital stock of the
Company which is appropriate under the context.

Excess Amount. Excess Amount shall have the meaning set forth in Section 12 of
this Agreement.

Excess Shares. Equity Shares that have been designated as “Excess Shares”
pursuant to the Company’s Articles of Incorporation.

Expense Year. Expense Year shall have the meaning set forth in Section 12 of
this Agreement.

Financing Coordination Fee. Financing Coordination Fee shall have the meaning
set forth in Section 9(g) of this Agreement.

FINRA. The Financial Industry Regulatory Authority.

 

-3-



--------------------------------------------------------------------------------

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time or such other accounting basis mandated by the U.S.
Securities and Exchange Commission.

Good Reason. With respect to the termination of this Agreement, (a) in
connection with a merger, reorganization, business combination, share exchange,
acquisition by any Person or related group of Persons of beneficial ownership of
all or substantially all of the Equity Shares in one or more related
transactions (pursuant to which any such transaction the Stockholders receive
cash, Listed or non-Listed equity Securities for their Equity Shares, or
combination thereof), sale of substantially all of the assets, or other similar
transaction involving the Company or the Operating Partnership; (b) any failure
to obtain a satisfactory agreement from any successor to the Company and/or the
Operating Partnership to assume and agree to perform the Company’s and/or the
Operating Partnership’s obligations under this Agreement, whether or not a
majority of the Directors then in office are replaced or removed; or (c) any
material breach of this Agreement of any nature whatsoever by the Company and/or
the Operating Partnership, which breach is not cured within 30 days of notice
given to the Company and/or the Operating Partnership specifying the nature of
the alleged breach.

Gross Proceeds. The purchase price of all Equity Shares sold for the account of
the Company through all Offerings, without deduction for Organizational and
Offering Expenses or volume or other discounts. For the purpose of computing
Gross Proceeds, the purchase price of any Equity Share for which reduced or no
Selling Commissions or Marketing Support Fees are paid to the Managing Dealer or
a Participating Broker shall be deemed to be the full amount of the Offering
price per Equity Share pursuant to the Prospectus for such Offering, with the
exception of Equity Shares purchased pursuant to the Company’s Distribution
Reinvestment Plan, which will be factored into the calculation using their
actual purchase price.

Incentive Fees. The Subordinated Share of Net Sales Proceeds, the Subordinated
Incentive Fee and the Performance Fee.

Independent Director. Independent Director shall have the meaning set forth in
the Articles of Incorporation.

Initial Public Offering. The Company’s first public offering of Equity Shares
pursuant to an effective registration statement filed under the Securities Act
of 1933, as amended.

Invested Capital. The amount calculated by multiplying the total number of
Common Shares issued and outstanding by the Offering price per share, without
deduction for volume or other discounts or Organizational and Offering Expenses
(which price per Common Share, in the case of Common Shares purchased pursuant
to the Distribution Reinvestment Plan, shall be deemed to be the actual purchase
price), reduced by the amount paid to redeem Common Shares pursuant to the
Company’s redemption plan.

Investment Services Fee. Investment Services Fee shall have the meaning set
forth in Section 9(b)(i) of this Agreement.

Joint Ventures. Those joint venture or partnership arrangements in which the
Company, the Operating Partnership or any of its Subsidiaries is a co-venturer
or partner and which are established to acquire Real Properties, Real Estate
Related Securities, Loans or Permitted Investments.

Liquidity Event. A Listing or any merger, reorganization, business combination,
share exchange, acquisition by any Person or related group of Persons of
beneficial ownership of all or substantially all of the Equity Shares in one or
more related transactions, or other similar transaction involving the Company or
the Operating Partnership pursuant to which the Stockholders receive for their
Equity Shares, as full or partial consideration, cash, Listed or non-Listed
equity Securities or combination thereof.

Listing or Listed. The listing of the Common Shares of the Company (or any
successor thereof) on a national securities exchange or the receipt by the
Company’s Stockholders of securities that are approved for trading on a national
securities exchange in exchange for the Company’s Common Shares. With regard to
the Company’s Common Shares, upon commencement of trading of the Common Shares
of the Company on a national securities exchange, the Company’s Common Shares
shall be deemed “Listed”.

 

-4-



--------------------------------------------------------------------------------

Loans. Mortgage Loans and other types of debt financing provided by or held by
the Company from time to time.

Managing Dealer. CNL Securities Corp., an Affiliate of the Advisor, or such
other Person or entity selected by the Board of Directors to act as the managing
dealer for an Offering. CNL Securities Corp. is a member of FINRA.

Market Value. The value of the Company measured in connection with an applicable
Liquidity Event determined as follows (i) in the case of the Listing of the
Common Shares of the Company on a national securities exchange, by taking the
average closing price or average of bid and asked price thereof, as the case may
be, over a period of 30 days during which the Common Shares are traded, with
such period beginning 180 days after Listing of the Company’s Common Shares,
(ii) in the case of the receipt by Stockholders of securities of another entity
that are approved for trading on a national securities exchange in connection
with the consummation of such Liquidity Event, by taking the average closing
price or average of bid and asked price thereof, as the case may be, over a
period of 30 days during which such securities are traded, with such period
beginning 180 days after the commencement of trading of such securities or
(iii) in the case of the receipt by Stockholders of securities of another entity
that are trading on a national securities exchange prior to the consummation of
the Liquidity Event, by taking the average closing price or average of bid and
asked price thereof, as the case may be, over a period of 30 days ending on the
effective date of the Liquidity Event. Any cash consideration received by the
Stockholders in connection with any Liquidity Event shall be added to the Market
Value determined in accordance with clause (i), (ii) or (iii). In the event that
the Stockholders receive non-Listed equity Securities as full or partial
consideration with respect to any Liquidity Event, no value shall be attributed
to such non-Listed equity Securities and the Market Value in any such Liquidity
Event shall be solely with respect to Listed securities and/or cash received in
such Liquidity Event, if any, as determined above.

Marketing Support Fee. The fees payable to the Managing Dealer in connection
with the sale of Equity Shares for marketing support.

Mortgage Loans. In connection with mortgage financing provided by or held by the
Company, notes or other evidences of indebtedness or obligations that are
secured or collateralized by Real Property owned by the borrowers.

MRE Sponsor. Macquarie Capital Funds Inc., a Delaware corporation.

NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts adopted by the North American Securities Administrators Association on
May 7, 2007.

Net Income. For any period, the Company’s total revenues determined in
accordance with GAAP applicable to such period, less the total expenses
determined in accordance with GAAP applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and Acquisition Expenses and Acquisition Fees to the extent not
capitalized, excluding any gain from the sale of Assets.

Net Sales Proceeds. In the case of a transaction described in clause (a) of the
definition of Sale, the proceeds of any such transaction less the amount of all
selling expenses incurred by or on behalf of the Company or the Operating
Partnership, including all real estate commissions, closing costs and legal fees
and expenses. In the case of a transaction described in clause (b) of such
definition, Net Sales Proceeds means the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company or the
Operating Partnership, including any legal fees and expenses and other selling
expenses incurred in connection with such transaction. In the case of a
transaction described in clause (c) of such definition, Net Sales Proceeds means
the Company’s or Operating Partnership’s pro rata share of the proceeds of any
such transaction received by the Joint Venture, less the amount of any selling
expenses incurred by or on behalf of the Joint Venture, less the amount of any
selling expenses, including legal fees and expenses, incurred by or on behalf of
the Company or the Operating Partnership. In the case of a transaction or series
of transactions described in clause (d) of the definition of Sale, Net

 

-5-



--------------------------------------------------------------------------------

Sales Proceeds means the proceeds of any such transaction (including the
aggregate of all payments under a Mortgage on or in satisfaction thereof other
than regularly scheduled interest payments) less the amount of selling expenses
incurred by or on behalf of the Company, Operating Partnership or any Joint
Venture, including all commissions, closing costs and legal fees and expenses.
In the case of a transaction described in clause (e) of such definition, Net
Sales Proceeds means the proceeds of any such transaction received by the
Company or the Operating Partnership less the amount of selling expenses
incurred in connection with such transaction. With respect to each of the
transactions or series of transactions described above in this definition, Net
Sales Proceeds means the proceeds of such transaction or series of transactions
less the amount of any real estate commissions, closing costs and legal fees and
expenses and other selling expenses incurred by or allocated to the Company, the
Operating Partnership or any Joint Venture in connection with such transaction
or series of transactions. Net Sales Proceeds shall also include any amounts
that the Company determines, in its discretion, to be economically equivalent to
proceeds of a Sale. The repayment of debt shall be deducted from the proceeds of
a transaction for the purpose of calculating Net Sales Proceeds.

Offering. A public offering of Equity Shares pursuant to a Prospectus.

Operating Partnership. Operating Partnership shall have the meaning set forth in
the preamble of this Agreement.

Operating Partnership Agreement. The Amended and Restated Limited Partnership
Agreement of the Operating Partnership between CNL Macquarie Growth GP, LLC, a
Delaware limited liability company (formerly known as CNL Macquarie Growth TRS
LLC), and the Company, as may be amended from time to time.

OP Unit. A unit of limited partnership interest in the Operating Partnership.

Organizational and Offering Expenses. Any and all costs and expenses, including
Selling Commissions and the Marketing Support Fee incurred by the Company or any
of its Affiliates in connection with the formation, qualification and
registration of the Company and the marketing and distribution of Equity Shares
in an Offering, including, without limitation, the following: legal, accounting
and escrow fees; due diligence expenses; printing, amending, supplementing,
mailing and distributing costs; personnel costs associated with processing
investor subscriptions and the preparation and dissemination of organizational
and offering documents and sales materials; telecopy and telephone costs;
charges of transfer agents, registrars, trustees, depositories and experts; and
fees, expenses and taxes related to the filing, registration and qualification
of the Equity Shares under federal and state laws.

Ownership Limit. At any time at which the Company is required to meet the
requirements of Section 856(a) of the Code in order to qualify as a REIT, with
respect to each class or series of Equity Shares, 9.8% (by vote or value) of the
outstanding shares of such Equity Shares.

Participating Broker. A broker-dealer who is a member of FINRA or who is exempt
from broker-dealer registration, and who, in either case, has executed a
participating broker or other agreement with the Managing Dealer to sell Equity
Shares.

Performance Fee. The fee payable to the Advisor under Section 18(b).

Permitted Investments. All investments that are permitted to be made by a REIT
under the Code.

Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity or association.

Preferred Shares. Any class or series of preferred stock, par value $0.01 per
share, of the Company that may be issued from time to time in accordance with
the terms of the Articles of Incorporation and applicable law.

Priority Return. As of any date, an aggregate amount equal to a 6% cumulative,
non-compounded, annual return on Invested Capital, prorated for any partial
year. For purposes of calculating the Priority Return for any

 

-6-



--------------------------------------------------------------------------------

calendar year or portion thereof, the Company will use the daily weighted
average amount of Invested Capital for such period. Notwithstanding the
foregoing, the Priority Return of 6% will be effective only upon approval by the
Company’s stockholders of an amendment to the Company’s articles of
incorporation wherein the Priority Return is changed from 8% to 6%. Until the
approval of such amendment by the stockholders, the Priority Return will be 8%.

Prospectus. The most recent final prospectus of the Company relating to the
Common Shares as filed with the Securities and Exchange Commission pursuant to
Rule 424(b) under the Securities Act of 1933, as amended.

Real Estate Asset Value. The value of Real Properties wholly owned by the
Company, the Operating Partnership and/or any of their respective Subsidiaries,
determined on the basis of cost (before non-cash reserves and depreciation),
plus, in the case of Real Properties owned by any Joint Venture or partnership
in which the Company, the Operating Partnership and/or any of their Subsidiaries
is the co-venturer or partner, the Company’s, Operating Partnership’s or such
Subsidiary’s, as applicable, proportionate share of the value of such Real
Properties determined on the basis of cost (before non-cash reserves and
depreciation); provided, however, that during periods in which the Board is
determining on a regular basis the current value of the Company’s net assets for
purposes of enabling fiduciaries of employee benefit plan stockholders to comply
with applicable Department of Labor reporting requirements, the “Real Estate
Asset Value” shall be equal to the greater of (i) the amount determined pursuant
to the foregoing or (ii) the most recent aggregate valuation of the Real
Properties established by the most recent independent valuation reports (before
non-cash reserves and depreciation). For the purpose of the foregoing, the cost
basis of a Real Property shall include the original contract price thereof plus
any capital improvements made thereto, exclusive of Acquisition Fees and
Acquisition Expenses.

Real Estate Related Securities. The real estate related securities investments,
or such investments the Board of Directors and the Advisor mutually designate as
Real Estate Related Securities to the extent such investments could be
classified as either Real Estate Related Securities or Real Property, which are
owned from time to time by the Company, the Operating Partnership, Subsidiaries
or Joint Ventures.

Real Property. (a) Land, including the buildings located thereon, (b) land only
and/or (c) the buildings only, which are owned from time to time by the Company
or the Operating Partnership, either directly or through Subsidiaries, joint
venture arrangements or other partnerships, or (d) such investments the Board of
Directors and the Advisor mutually designate as Real Property to the extent such
investments could be classified as either Real Property or Real Estate Related
Securities. Properties sold by the Company, the Operating Partnership or any of
their Subsidiaries to tenancy-in-common investors shall be deemed Real Property
for the purposes of this definition so long as (x) such properties are being
leased by the Company, the Operating Partnership or any of their Subsidiaries
from the tenancy-in-common investors, and (y) such properties are reflected as
assets of the Company in accordance with GAAP.

REIT. A “real estate investment trust” as defined pursuant to sections 856
through 860 of the Code.

Sale or Sales. Any transaction or series of transactions whereby (a) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, and
including any event with respect to any Real Property which gives rise to a
significant amount of insurance proceeds or condemnation awards; (b) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all of the interest of the
Company or the Operating Partnership in any Joint Venture in which it is a
co-venturer or partner; (c) any Joint Venture directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any Real Property or portion thereof,
including any event with respect to any Real Property which gives rise to
insurance claims or condemnation awards; (d) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
mortgage or portion thereof (including with respect to any mortgage, all
payments thereunder or in satisfaction thereof other than regularly scheduled
interest payments) of amounts owed pursuant to such mortgage and any event which
gives rise to a significant amount of insurance proceeds or similar awards; or
(e) the Company, the Operating Partnership or any Joint Venture directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of any other asset not
previously described in this definition or any portion thereof.

 

-7-



--------------------------------------------------------------------------------

Securities. Any Equity Shares, any other stock, shares or other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing, if and only if any such item is treated as a “security” under the
Securities Exchange Act of 1934 or applicable state securities laws.

Selling Commissions. Any and all commissions payable to underwriters, managing
dealers, or other broker-dealers in connection with the sale of Equity Shares
through Offerings, including, without limitation, selling commissions payable to
the Managing Dealer.

Stockholders. The registered holders of the Company’s Equity Shares.

Subordinated Incentive Fee. The fee payable to the Advisor under Section 9(e).

Subordinated Share of Net Sales Proceeds. The fee payable to the Advisor under
Section 9(d).

Subsidiary. Any corporation, limited liability company, partnership, business
trust or other entity of which the Company, directly or indirectly, owns or
controls at least fifty percent (50%) of the voting securities or economic
interests.

Termination Date. The date of termination of this Agreement.

Termination Event. The termination or non-renewal of this Agreement (a) by the
Advisor for Good Reason or (b) by the Company and the Operating Partnership
other than for Cause.

Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that relate in any way to the operation of
the Company or to corporate business, including Asset Management Fees and other
fees paid to the Advisor, but excluding (a) the expenses of raising capital such
as Organizational and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of Equity Shares, (b) interest payments,
(c) taxes, (d) non-cash expenditures such as depreciation, amortization and bad
debt reserves, (e) the Performance Fee, the Subordinated Incentive Fee, the
Subordinated Share of Net Sales Proceeds and any other incentive fees paid in
compliance with the NASAA REIT Guidelines, (f) Acquisition Fees and Acquisition
Expenses, (g) real estate commissions on the Sale of Real Property,
(h) Disposition Fees (however, any Disposition Fee paid to an Affiliate or
related party of the Advisor in connection with the disposition of Securities as
provided in Section 9(c) shall not be so excluded), (i) property management fees
and leasing commissions or other amounts incurred pursuant to property
management agreements, (j) property or investment direct operating expenses, and
(k) other fees and expenses connected with the acquisition, disposition,
management and ownership of real estate interests, mortgage loans or other
property (including the costs of foreclosure, insurance premiums, legal
services, maintenance, repair, and improvement of property). The definition of
Total Operating Expenses set forth above is intended to encompass only those
expenses which are required to be treated as Total Operating Expenses under the
NASAA REIT Guidelines. As a result, and notwithstanding the definition set forth
above, any expense of the Company which is not part of Total Operating Expenses
under the NASAA REIT Guidelines shall not be treated as part of Total Operating
Expenses for purposes hereof.

2%/25% Guidelines. The requirement pursuant to the NASAA REIT Guidelines that,
in any 12-month period, Total Operating Expenses shall not exceed the greater of
2% of the Company’s Average Invested Assets during such 12-month period or 25%
of the Company’s Net Income over the same 12-month period.

 

-8-



--------------------------------------------------------------------------------

(2) Appointment. The Company and the Operating Partnership hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

(3) Duties of the Advisor. The Advisor undertakes to use its commercially
reasonable efforts to present to the Company and the Operating Partnership
potential investment opportunities and to provide a continuing and suitable
investment program consistent with the investment objectives and policies of the
Company as determined and adopted from time to time by the Directors. In
performance of this undertaking, subject to the supervision of the Directors and
consistent with the provisions of the Prospectus, Articles of Incorporation and
Bylaws of the Company, and the Operating Partnership Agreement, the Advisor
shall, either directly or by engaging any such Person, including an Affiliate,
that it deems qualified:

(a) serve as the Company’s and the Operating Partnership’s investment and
financial advisor and provide research and economic and statistical data in
connection with the Company’s and the Operating Partnership’s Assets and
investment policies;

(b) provide the daily management of the Company and the Operating Partnership
and perform and supervise the various administrative functions reasonably
necessary for the management of the Company and the Operating Partnership;

(c) investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including but not limited to entering into contracts in the name of
the Company and the Operating Partnership with any of the foregoing;

(d) consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s and the
Operating Partnership’s financial policies, and, as necessary, furnish the
Directors with advice and recommendations with respect to the making of
investments consistent with the investment objectives and policies of the
Company and in connection with any borrowings proposed to be undertaken by the
Company and/or the Operating Partnership;

(e) subject to the provisions of Sections 3(g) and 4 hereof: (i) locate, analyze
and select potential investments; (ii) structure and negotiate the terms and
conditions of transactions pursuant to which investments will be made;
(iii) make investments on behalf of the Company and the Operating Partnership in
compliance with the investment objectives and policies of the Company;
(iv) arrange for financing and refinancing and make other changes in the asset
or capital structure of, and dispose of, reinvest the proceeds from the sale of,
or otherwise deal with, investments; and (v) enter into leases and service
contracts for Real Property and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Real
Property;

(f) upon request, provide the Directors with periodic reports regarding
prospective investments;

(g) obtain the prior approval of the Board, any particular Directors specified
by the Board or any committee of the Board, as the case may be, for any and all
investments in and dispositions of Real Properties;

(h) make investments in and dispositions of Real Estate Related Securities,
Loans and Permitted Investments within the discretionary limits and authority as
granted by the Board;

(i) negotiate on behalf of the Company and the Operating Partnership with banks
or lenders for loans to be made to the Company and the Operating Partnership,
and negotiate on behalf of the Company and the Operating Partnership with
investment banking firms and broker-dealers or negotiate private sales of Equity
Shares and

 

-9-



--------------------------------------------------------------------------------

Securities or obtain loans for the Company and the Operating Partnership, but in
no event in such a way so that the Advisor shall be acting as broker-dealer or
underwriter; and provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company or the Operating Partnership;

(j) obtain reports (which may, but are not required to, be prepared by the
Advisor or its Affiliates), where appropriate, concerning the value of
investments or contemplated investments of the Company and/or the Operating
Partnership in Real Properties, Real Estate Related Securities, Loans and
Permitted Investments;

(k) from time to time, or at any time reasonably requested by the Directors,
make reports to the Directors of its performance of services to the Company and
the Operating Partnership under this Agreement;

(l) provide the Company and the Operating Partnership with all necessary cash
management services;

(m) do all things necessary to assure its ability to render the services
described in this Agreement;

(n) deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in and valuations of Real
Properties, Real Estate Related Securities, Loans and Permitted Investments as
may be required to be obtained by the Board;

(o) effect any private placement of OP Units, tenancy-in-common or other
interests in Real Properties as may be approved by the Board;

(p) make necessary regulatory filings, including filing tax returns on behalf of
the Company and the Operating Partnership;

(q) prepare or oversee third parties in preparing all financial reports,
statements or analysis required by regulatory authorities or the Board;

(r) provide investor relations services to the Company;

(s) provide Sarbanes-Oxley compliance for the Company, the Operating Partnership
and their respective subsidiaries;

(t) provide tax compliance for the Company, the Operating Partnership and their
respective subsidiaries;

(u) provide foreign currency management (including foreign currency hedging);
and

(v) notify the Board of all proposed transactions not otherwise described above,
the value of which exceeds an amount which may be designated by the Board from
time to time, before they are completed.

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person, including an Affiliate, so long as the Advisor remains
responsible for the performance of the duties set forth in this Section 3.

(4) Authority of the Advisor.

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 7), and subject to the continuing and exclusive
authority of the Directors over the management of the Company, the Board hereby
delegates to the Advisor the authority to take those actions set forth in
Section 3.

(b) Notwithstanding the foregoing, any investment in a Real Property, Real
Estate Related Security, Loan or Permitted Investment, including any acquisition
or disposition of Real Property by the Company or the

 

-10-



--------------------------------------------------------------------------------

Operating Partnership (including any financing of such acquisition), will
require the prior approval of the Directors, any particular Directors specified
by the Board or any committee of the Board, or otherwise come within the
authority delegated by the Board to the Advisor, as the case may be.

(c) If a transaction requires approval by the Independent Directors, the Advisor
will deliver to the Independent Directors all documents and other information
required by them to properly evaluate the proposed transaction.

The prior approval of a majority of the Independent Directors not otherwise
interested in the transaction and a majority of the Directors not otherwise
interested in the transaction will be required for each transaction to which the
Advisor or its Affiliates is a party.

The Directors may, at any time upon the giving of notice to the Advisor, modify
or revoke the authority set forth in this Section 4. If and to the extent the
Directors so modify or revoke the authority contained herein, the Advisor shall
henceforth submit to the Directors for prior approval such proposed transactions
involving investments in Real Properties, Real Estate Related Securities, Loans
or Permitted Investments as thereafter require prior approval, provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
such notification.

(5) Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in the name of the Company and the Operating Partnership and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company and/or the
Operating Partnership, under such terms and conditions as the Directors may
approve, provided that no funds shall be commingled with the funds of the
Advisor. The Advisor shall from time to time render appropriate accountings of
such collections and payments to the Directors and to the auditors of the
Company. Notwithstanding the foregoing, the Advisor may delegate its duties
under this Section 5 to any Person, including an Affiliate, so long as the
Advisor remains responsible for the performance of its duties under this
Section 5.

(6) Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company and the
Operating Partnership, at any time and from time to time during normal business
hours. The Advisor shall at all reasonable times have access to the books and
records of the Company and the Operating Partnership as necessary to perform its
duties pursuant to this Agreement.

(7) Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT; (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended; or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, its Securities, or otherwise not be permitted by the Articles of
Incorporation or Bylaws of the Company, except if such action shall be ordered
by the Directors, in which case the Advisor shall notify promptly the Directors
of the Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Directors. In such event the Advisor shall have no
liability for acting in accordance with the specific instructions of the
Directors so given. Notwithstanding the foregoing, neither the Advisor nor any
subadvisor, nor any of their respective directors, officers, employees, agents,
members, stockholders or other Affiliates shall be liable to the Company, the
Directors or Stockholders for any act or omission by the Advisor or any
subadvisor, or any of their respective directors, officers, employees, agents,
members, stockholders or other Affiliates taken or omitted to be taken in the
performance of their duties under this Agreement, except as provided in
Section 20 of this Agreement, and such parties shall be intended third party
beneficiaries of this Section.

(8) Relationship with Directors. Subject to Section 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor or any corporate parents of an Affiliate may serve as a Director and as
officers of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director or officer of the

 

-11-



--------------------------------------------------------------------------------

Company shall receive any compensation from the Company for serving as a
Director or officer other than reasonable reimbursement for travel and related
expenses incurred in attending meetings of the Directors and no such Director
shall be deemed an Independent Director for purposes of satisfying the Director
independence requirement set forth in the Articles of Incorporation.

(9) Fees.

(a) Asset Management Fee. The Company or the Operating Partnership shall pay to
the Advisor as compensation for the advisory services rendered to the Company
and the Operating Partnership under Section 3 above a monthly fee of an amount
equal to 0.08334% of the sum of the Company’s and the Operating Partnership’s
respective Real Estate Asset Value (without duplication), plus the outstanding
principal amount of any Loans made, plus the amount invested in Permitted
Investments (excluding Real Estate Related Securities and other Securities), and
a monthly fee of an amount equal to 0.1042% on the book value of Real Estate
Related Securities and other Securities, in each case as of the end of the
preceding month (the “ Asset Management Fee”). The Asset Management Fee shall be
payable monthly on the first business day following the last day of such month.
The Asset Management Fee shall not exceed fees which are competitive for similar
services in the same geographic area, and may or may not be taken, in whole or
in part as to any year, in the sole discretion of the Advisor. All or any
portion of the Asset Management Fee not taken as to any fiscal year shall be
deferred without interest and may be taken in such other fiscal year as the
Advisor shall determine.

(b) Acquisition Fees.

(i) Investment Services Fee. The Advisor shall receive as compensation for
services rendered in connection with the selection, evaluation, structure and
purchase of Real Properties or Permitted Investments that are not Securities, or
the making or acquisition of Loans that are not Securities, a fee (the
“Investment Services Fee”) in the amount of (A) with respect to each (W) Real
Property acquired directly by the Company or the Operating Partnership, 1.85% of
the Contract Purchase Price of such asset, or (X) Loan or Permitted Investment
that is not a Security acquired or made directly by the Company or the Operating
Partnership, 1.85% of the amount invested, and (B) with respect to each (Y) Real
Property acquired indirectly by the Company or the Operating Partnership through
one or more of its Affiliates or Joint Ventures, 1.85% of the Contract Purchase
Price of such asset multiplied by the Company’s or the Operating Partnership’s
percentage equity interest in such Affiliates or Joint Ventures, or (Z) Loan or
Permitted Investment that is not a Security acquired or made indirectly by the
Company or the Operating Partnership through one or more of its Affiliates or
Joint Ventures, 1.85% of the amount of the investment multiplied by the
Company’s or the Operating Partnership’s percentage equity interest in such
Affiliates or Joint Ventures. Such fees shall be paid to the Advisor as the
Company or the Operating Partnership closes on the acquisition of such Asset.
Notwithstanding the foregoing, no Investment Services Fee shall be paid to the
Advisor in connection with the purchase by the Company or the Operating
Partnership of Real Estate Related Securities that are Securities, Permitted
Investments that are Securities, or Loans that are Securities. In the case of a
development or construction project, upon completion of the project, the Advisor
shall determine the actual amounts paid. To the extent the amounts actually paid
vary from the budgeted amounts on which the Investment Services Fee was
initially based, the Advisor will pay or invoice the Company for 1.85% of the
budget variance such that the Investment Services Fee is ultimately 1.85% of
amounts expended on such development or construction project.

(ii) Other Fees. The Company or the Operating Partnership may pay the Advisor or
its Affiliates fees that are usual and customary for comparable services in
connection with the financing, development, construction or renovation of Real
Property or the acquisition or disposition of Real Estate Related Securities or
Permitted Investments or the making of Loans. In connection with the acquisition
of Securities, the Company or the Operating Partnership may pay a brokerage fee
that is usual and customary to an Affiliate or related party of the Advisor if,
at the time of such payment, such Affiliate or related party is a properly
registered and licensed broker dealer (or equivalent) in the jurisdiction in
which the Securities are being acquired. Such fees are in addition to the fees
described in clause (i) above and payment of such fees will be subject to the
prior approval of the Board of Directors, including a majority of the
Independent Directors, and will be paid by the Company or the Operating
Partnership to such Affiliate or related party upon the closing of the
acquisition of the Securities.

 

-12-



--------------------------------------------------------------------------------

(iii) Limitations on Acquisition Fees. Acquisition Fees shall be reduced to the
extent necessary to limit the total compensation paid to all Persons involved in
the acquisition of any Real Properties, Real Estate Related Securities or
Permitted Investments or the making of Loans to the amount customarily charged
in arm’s-length transactions by other Persons or entities rendering similar
services as an ongoing public activity in the same geographic location and for
comparable types of Real Properties, Real Estate Related Securities, Loans or
Permitted Investments and to the extent that other acquisition fees, finder’s
fees, real estate commissions, or other similar fees or commissions are paid by
any Person in connection with the transaction. The total of all Acquisition Fees
and any Acquisition Expenses shall be reasonable and shall be limited in
accordance with the Articles of Incorporation.

(c) Disposition Fee. If the Advisor, its Affiliates or related parties provide a
substantial amount of the services (as determined in good faith by a majority of
the Independent Directors) in connection with the Sale of one or more Assets
(including a Sale of all of the Assets or the sale of the Company or a portion
thereof), the Advisor, Affiliate or related party shall receive a Disposition
Fee in an amount equal to: (i) in the case of the Sale of Real Property, the
lesser of (A) one-half of the Competitive Real Estate Commission, or (B) 1.0% of
the sales price of such Real Property; and (ii) in the case of the Sale of other
Assets (other than Real Property), 1.0% of the sales price of such Asset. The
total of all real estate commissions paid by the Company to all Persons in
connection with any Sale of one or more Real Property or Real Properties shall
not exceed the lesser of (i) a Competitive Real Estate Commission or (ii) 6% of
the gross sales price of the Real Property or Real Properties. Any such
Disposition Fee deemed to be earned by the Advisor, Affiliate or related party
shall be paid by the Company or the Operating Partnership to the Advisor,
Affiliate or related party upon the closing of the Sale. Notwithstanding the
foregoing, no Disposition Fee shall be paid to the Advisor in connection with
the Sale by the Company or the Operating Partnership of investments that are
Real Estate Related Securities that are Securities, Permitted Investments that
are Securities or Loans that are Securities; provided, however, a Disposition
Fee in the form of a usual and customary brokerage fee may be paid by the
Company or the Operating Partnership to an Affiliate or related party of the
Advisor in connection with the disposition of such Securities if, at the time of
such payment, such Affiliate or related party is a properly registered and
licensed broker dealer (or equivalent) in the jurisdiction in which the
Securities are being sold and has provided substantial services in connection
with the disposition of the Securities. Any such Disposition Fee deemed to be
earned by such Affiliate or related party shall be paid by the Company or the
Operating Partnership to such Affiliate or related party upon the closing of the
Sale of the Securities. Any such Disposition Fee paid to an Affiliate or related
party of the Advisor in connection with the Sale of Securities shall be included
in Total Operating Expenses for purposes of calculating conformance with the
2%/25% Guidelines. If the Company’s stockholders do not approve an amendment to
the Company’s articles of incorporation pursuant to which the Disposition Fee
referenced therein is reduced from 3% to 1.0% in accordance the foregoing, the
Advisor nevertheless hereby waives the 3% Disposition Fee and instead agrees to
be paid a 1.0% Disposition Fee as provided hereinabove.

(d) Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net
Sales Proceeds shall be payable to the Advisor in an amount equal to 15% of the
amount by which (i) the sum of (A) Net Sales Proceeds from Sales, and (B) the
total Distributions paid to holders of Common Shares from the Company’s
inception through the measurement date, and (C) the total of any Incentive Fees
paid from inception through the measurement date exceeds (ii) the sum of
(A) 100% of Invested Capital and (B) the total Distributions required to pay the
holders of Common Shares a Priority Return from the Company’s inception until
the measurement date, including those paid prior to the date of payment. Such
amount shall be paid no later than 30 days after the Sale generating Net Sales
Proceeds closes; provided that any amount that may be payable shall be reduced
by all prior Incentive Fees paid. Following Listing, no Subordinated Share of
Net Sales Proceeds will be paid to the Advisor.

(e) Subordinated Incentive Fee. Upon a Liquidity Event, the Advisor shall be
paid the Subordinated Incentive Fee in an amount equal to 15% of the amount by
which (i) the sum of (A) the Market Value, and (B) the total Distributions
declared (and payable with respect to a record date prior to the effective date
of the applicable Liquidity Event and a payment date after the date of such
Liquidity Event) or paid to holders of Common Shares from the Company’s
inception until the effective date of the Liquidity Event, and (C) the total of
any Incentive Fees paid from inception through the effective date of the
Liquidity Event exceeds (ii) the sum of (A) 100% of Invested Capital and (B) the
total Distributions required to pay the holders of Common Shares a Priority
Return from the Company’s inception through the effective date of the Liquidity
Event, including those paid prior to such date of determination. Such amount
shall be reduced by all prior Incentive Fees paid. The Company shall have the
option to pay such fee in the form of cash or Listed Equity Shares (subject to
reasonable and customary lock-up provisions) or any combination of the
foregoing.

 

-13-



--------------------------------------------------------------------------------

(f) No Duplication of Incentive Fees. Incentive Fees may be calculated and paid
with respect to multiple transactions or events if there is not a single
transaction or event that constitutes a Liquidity Event for all of the Company’s
assets or all of the Equity Shares. However, in no event will there be any
duplication in the payment of Incentive Fees with respect to any particular
assets or Equity Shares of the Company.

(g) Financing Coordination Fee. The Company will pay to the Advisor for services
rendered in connection with the refinancing of any debt obligations of the
Company or any Subsidiary a Financing Coordination Fee equal to 1.0% of the
gross amount of any such refinancing. Any such Financing Coordination Fee deemed
to be earned by the Advisor party shall be paid by the Company or the Operating
Partnership to the Advisor upon the closing of the refinancing. Any such
Financing Coordination Fee paid to the Advisor in connection with the
refinancing shall be included in Total Operating Expenses for purposes of
calculating conformance with the 2%/25% Guidelines.

(10) Expenses.

(a) In addition to the compensation paid to the Advisor pursuant to Section 9
hereof, the Company or the Operating Partnership shall reimburse the Advisor for
all of the expenses paid or incurred by the Advisor and its Affiliates or
subadvisors, if applicable, in connection with the services provided by the
Advisor (or on behalf of the Advisor by its Affiliates or subadvisors, if
applicable) to the Company and the Operating Partnership pursuant to this
Agreement, including, but not limited to:

(i) the Company’s Organizational and Offering Expenses; provided, however, that
the aggregate of the Organizational and Offering Expenses paid by the Company
shall not exceed 15% of Gross Proceeds, and within 60 days after the end of the
month in which the Offering terminates, the Advisor shall reimburse the Company
or the Operating Partnership for any Organizational and Offering Expenses to the
extent that any reimbursement received by the Advisor pursuant to this
Section 10(a)(i) exceeds the maximum amount permitted or, at the option of the
Company or the Operating Partnership, such excess shall be subtracted from the
next reimbursement of expenses to be made by the Company or the Operating
Partnership pursuant to this Section 10(a)(i). The Advisor shall pay or directly
reimburse the Company to the extent that any Organizational and Offering
Expenses exceed 15% of Gross Proceeds;

(ii) Acquisition Expenses incurred in connection with the selection,
acquisition, development or construction of Assets;

(iii) the actual cost of goods and services used by the Company and the
Operating Partnership and obtained from entities not Affiliated with the
Advisor, other than Acquisition Expenses, including brokerage fees paid in
connection with the purchase and sale of Real Estate Related Securities;

(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

(v) taxes and assessments on income of the Company, the Operating Partnership or
its Subsidiaries or in connection with any Assets;

(vi) all costs and insurance premiums required in connection with the business
of the Company and the Operating Partnership, including providing Directors and
Officers insurance to the Directors;

(vii) expenses of managing and operating Real Properties owned by the Company
and the Operating Partnership, whether payable to an Affiliate of the Company
and the Operating Partnership or a non-Affiliated Person;

 

-14-



--------------------------------------------------------------------------------

(viii) payments and expense reimbursements to the Directors and meetings of the
Directors and Stockholders;

(ix) expenses associated with a Listing, if applicable, or with the issuance and
distribution of Equity Shares and Securities, such as selling commissions and
fees, advertising expenses, taxes, legal and accounting fees and Listing and
registration fees and costs;

(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;

(xi) expenses of organizing, revising, amending, converting, modifying, or
terminating the Company, the Operating Partnership, the Articles of
Incorporation or the Operating Partnership Agreement;

(xii) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

(xiii) personnel costs and related overhead costs of personnel of the Advisor or
its Affiliates, but excluding personnel providing asset management or
acquisition services and named executive officers of the Advisor relating to
services provided to the Company, the Operating Partnership and their
Subsidiaries or assets of such entities; and

(xiv) internal or external audit, accounting, tax, legal fees and compliance
costs (including personnel costs, and related overhead, of personnel of the
Advisor or its Affiliates).

(b) Expenses incurred by the Advisor on behalf of the Company and the Operating
Partnership and payable pursuant to this Section 10 shall be reimbursed no less
than monthly to the Advisor. The Advisor shall prepare a statement documenting
the reimbursable expenses of the Company and the Operating Partnership and the
calculation of the Asset Management Fee, and shall deliver such statement to the
Company and the Operating Partnership within 20 days after the end of each
month.

(11) Other Services. Should the Directors request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Section 3, such services shall be
separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Independent Directors of the Company, subject to the limitations
contained in the Articles of Incorporation, and shall not be deemed to be
services pursuant to the terms of this Agreement.

(12) Limitation on Reimbursement to the Advisor. Commencing with the fourth full
fiscal quarter following the effective date of the Company’s Initial Public
Offering, for any period during which the Company’s Articles of Incorporation
require compliance with the 2%/25% Guidelines, the Company shall not reimburse
the Advisor at the end of any fiscal quarter for Total Operating Expenses that,
in the four consecutive fiscal quarters then ended (the “Expense Year”) exceed
the 2%/25% Guidelines for such year (the “Excess Amount”), unless the
Independent Directors make a finding that, based on such unusual and
non-recurring factors which they deem sufficient, a higher level of expenses is
justified for such Expense Year. Such determination shall be reflected in the
minutes of the meetings of the Board of Directors. If the Independent Directors
do not determine that such Excess Amount is justified, any Excess Amount paid to
the Advisor during a fiscal quarter shall be repaid to the Company. If there is
an Excess Amount in any Expense Year and the Independent Directors determine
that such excess was justified based on unusual and nonrecurring factors which
they deem sufficient, then the Excess Amount may be paid in the Expense Year and
within 60 days after the end of such Expense Year there shall be sent to the
Stockholders a written disclosure of such fact, together with an explanation of
the factors the Independent Directors considered in determining that such excess
expenses were justified. Further, the Company shall not reimburse the Advisor or
its Affiliates for services for which the Advisor or its Affiliates are entitled
to compensation in the form of a separate fee. All figures used in the foregoing
computation shall be determined in accordance with GAAP applied on a consistent
basis.

 

-15-



--------------------------------------------------------------------------------

(13) Other Activities of the Advisor. Nothing herein contained shall prevent the
Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, direct investment in assets that
would be suitable for the Company and the Operating Partnership; the rendering
of advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Advisor or its Affiliates; nor
shall this Agreement limit or restrict the right of the Advisor or any of its
Affiliates or of any director, officer, employee, member or stockholder of the
Advisor or its Affiliates to engage in or earn fees from any other business or
to render services of any kind to any other partnership, corporation, firm,
individual, trust or association and earn fees for rendering such services. The
Advisor and/or its Affiliates or subadvisors may, with respect to any investment
in which the Company and the Operating Partnership is a participant, also render
advice and service to each and every other participant therein, and earn fees
for rendering such advice and service. Specifically, it is contemplated that the
Company and the Operating Partnership may enter into joint ventures or other
similar co-investment arrangements with certain Persons, and pursuant to the
agreements governing such joint ventures or arrangements, the Advisor and/or its
Affiliates or subadvisors may be engaged to provide advice and service to such
Persons, in which case the Advisor will earn fees for rendering such advice and
service.

The Advisor shall be required to use commercially reasonable efforts to present
a continuing and suitable investment program to the Company and the Operating
Partnership that is consistent with their investment policies and objectives,
but neither the Advisor nor any Affiliate of the Advisor shall be obligated
generally to present any particular investment opportunity to the Company and
the Operating Partnership even if the opportunity is of a character which, if
presented to the Company and the Operating Partnership, could be taken by them.

(14) Term; Termination of Agreement. This Agreement shall continue in force for
a period of one year from September 15, 2010, the effective date hereof, subject
to an unlimited number of successive one-year renewals upon mutual consent of
the parties.

(15) Termination by the Parties. This Agreement may be terminated
(i) immediately by the Company and/or the Operating Partnership for Cause or
upon the bankruptcy of the Advisor; (ii) upon 60 days prior written notice
without Cause and without penalty by a majority of the Independent Directors of
the Company; (iii) upon 60 days prior written notice without Good Reason and
without penalty by the Advisor; or (iv) immediately by the Advisor for Good
Reason or upon the bankruptcy of the Company. Sections 18, 19, 20, 30 and 33
shall survive any termination of this Agreement.

(16) Assignment to an Affiliate. This Agreement shall not be assigned by the
Company or the Operating Partnership without the consent of the Advisor, except
in the case of an assignment by the Company or the Operating Partnership to a
corporation, limited partnership or other organization which is a successor to
all of the assets, rights and obligations of the Company or the Operating
Partnership, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Company and the
Operating Partnership are bound by this Agreement.

(17) Subcontracts with Affiliates. The Advisor may subcontract with any Person
it deems qualified, including an Affiliate, for a portion of the services and
duties to be performed under this Agreement without obtaining the approval of
the Directors. The Advisor may further subcontract any rights to receive fees or
other payments for such services or duties under this Agreement without
obtaining the approval of the Directors. Notwithstanding the foregoing, in the
event of any such subcontracting by the Advisor of the services or duties to be
performed by it under this Agreement, the Advisor shall remain responsible for
the completion and performance of all such services and duties.

(18) Payments to and Duties of Advisor Upon Termination. Payments to the Advisor
of unpaid expense reimbursements pursuant to this Section 18 shall be subject to
the 2%/25% Guidelines to the extent applicable.

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
Termination Date all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to termination of this Agreement.

 

-16-



--------------------------------------------------------------------------------

(b) Upon a Termination Event, the Advisor shall be entitled to payment of the
Performance Fee. The Performance Fee shall be calculated upon a Liquidity Event
or Sale following such Termination Event and (i) in the event of a Liquidity
Event, the Performance Fee shall be calculated and paid in the same manner as
the Subordinated Incentive Fee and (ii) in the case of one or more Sales, the
Performance Fee shall be calculated and paid in the same manner as the
Subordinated Share of Net Sales Proceeds; provided, however, that the amount of
the Performance Fee paid to the Advisor shall be equal to the amount as
calculated above multiplied by the quotient of (A) the number of days elapsed
from the initial effective date of the Agreement with CNL Macquarie Global
Growth Advisors, LLC (the “Initial Effective Date”) to the effective date of the
Termination Event, divided by (B) the number of days elapsed from the Initial
Effective Date through the date of the Liquidity Event or the Sale, as
applicable. The Company shall have the option to pay the Performance Fee in
cash, Listed Equity Shares priced at the Market Value (exclusive of the amount
of any cash consideration included in the calculation thereof) or Listed equity
Securities received by Stockholders in exchange for their Common Shares priced
at Market Value (exclusive of the amount of any cash consideration included in
the calculation thereof), such fee to be payable within thirty (30) days
following final determination of the Performance Fee. If the Subordinated
Incentive Fee or the Subordinated Share of Net Sales Proceeds is payable to the
Advisor in connection with a Liquidity Event or Sale, then the Advisor shall not
receive a Performance Fee under this Section 18(b).

(c) The Advisor shall be entitled to receive all accrued but unpaid compensation
and expense reimbursements in cash, Listed Equity Shares or Listed equity
Securities received by Stockholder in exchange for their Common Shares within 30
days of the Termination Date or within 30 days of the determination of the
Market Value, as applicable.

(d) The Advisor shall promptly upon termination:

(i) deliver to the Company and the Operating Partnership all money collected and
held for the account of the Company and the Operating Partnership pursuant to
this Agreement, after deducting any accrued compensation and reimbursement for
its expenses to which it is then entitled;

(ii) deliver to the Directors a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Directors;

(iii) deliver to the Directors all Assets, including Real Properties and Real
Estate Related Securities, and documents of the Company and the Operating
Partnership then in the custody of the Advisor; and

(iv) cooperate with the Company and the Operating Partnership to provide an
orderly management transition.

(19) Indemnification by the Company and the Operating Partnership. The Company
and the Operating Partnership shall indemnify and hold harmless the Advisor and
its Affiliates, including their respective officers, directors, partners,
employees, agents and advisors, from all liability, claims, damages, taxes or
losses arising in the performance of their duties hereunder, and related
expenses, including reasonable attorneys’ fees and costs, to the extent such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance, subject to any limitations imposed by the Articles of
Incorporation of the Company. Any indemnification of the Advisor may be made
only out of the net assets of the Company and the Operating Partnership and not
from Stockholders.

(20) Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from all liability, claims, damages,
taxes or losses and related expenses including reasonable attorneys’ fees and
taxes, to the extent that such liability, claims, damages, taxes or losses and
related expenses are not fully reimbursed by insurance and are incurred by
reason of the Advisor’s bad faith, fraud, misconduct, or gross negligence, but
the Advisor shall not be held responsible for any action of the Board of
Directors in following or declining to follow any advice or recommendation given
by the Advisor.

 

-17-



--------------------------------------------------------------------------------

(21) Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given deemed given and received by being delivered by hand or on the
second (2nd) business day after mailing by registered or certified United States
mail, postage prepaid and return receipt requested, to the other party at the
address set forth below:

 

To the Directors and to the Company:   

CNL Macquarie Global Growth Trust, Inc.

Attention: Chief Financial Officer

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Facsimile: (407) 540-2500

  

with a copy to:

 

CNL Macquarie Global Growth Trust, Inc.

c/o Macquarie Capital Funds Inc.

One North Wacker Drive, 9th Floor

Chicago, Illinois 60606

Facsimile: (312) 660-9386

To the Operating Partnership:   

CNL Macquarie Growth, LP

Attention: Chief Financial Officer

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Facsimile: (407) 540-2500

  

with a copy to:

 

CNL Macquarie Growth, LP

c/o Macquarie Capital Funds Inc.

One North Wacker Drive, 9th Floor

Chicago, Illinois 60606

Facsimile: (312) 660-9386

To the Advisor:   

CNL Macquarie Global Growth Advisors, LLC

Attn: Chief Financial Officer

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Facsimile: (407) 540-2500

  

with a copy to:

 

CNL Macquarie Global Growth Advisors, LLC

c/o Macquarie Capital Funds Inc.

One North Wacker Drive, 9th Floor

Chicago, Illinois 60606

Facsimile: (312) 660-9386

 

-18-



--------------------------------------------------------------------------------

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 21.

(22) Amendment or Modification. This Agreement shall not be amended, changed,
modified or discharged, in whole or in part, except by an instrument in writing
signed by the parties hereto, or their respective successors or permitted
assignees.

(23) Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(24) Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, and any action
brought to enforce the agreements made hereunder or any action which arises out
of the relationship created hereunder shall be brought exclusively in the
federal or state courts for Orange County, Florida.

(25) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

(26) Indulgences, Not Waivers. Neither the failure nor any delay on the part of
a party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

(27) Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

(28) Titles Not to Affect Interpretation. The titles of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

(29) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

(30) Name. The Advisor has proprietary interests in the names “CNL” and
“Macquarie.” Accordingly, and in recognition of this right, if at any time the
Company ceases to retain the Advisor or an Affiliate thereof to perform any of
the services of Advisor, the Directors of the Company will, promptly after
receipt of written request from the Advisor, (a) cease to conduct business under
or use either of the names “CNL” or “Macquarie,” or any diminutive thereof, and
(b) change the name of the Company to a name that does not contain the name
“CNL,” “Macquarie” or any other word or words that might, in the sole discretion
of the Advisor, be susceptible of indication of some form of relationship
between the Company and the Advisor or any Affiliate thereof. Consistent with
the foregoing, it is specifically recognized that the Advisor or one or more of
its Affiliates has in the past and may in the future organize, sponsor or
otherwise permit to exist other investment vehicles (including vehicles for
investment in real estate) and financial and service organizations having “CNL”
or “Macquarie” as a part of their name, all without the need for any consent
(and without the right to object thereto) by the Company or its Directors. The
Company’s right to use the name

 

-19-



--------------------------------------------------------------------------------

“CNL” and any associated trademarks, trade names, service marks, and other
intellectual property is subject to the terms of the Brand License Agreement
among CNL Intellectual Properties, Inc., a Florida corporation, as licensor, and
the Advisor, the Company and CNL Macquarie Global Growth Managers, LLC, a
Delaware limited liability company (the “Property Manager”), as licensees, and
the terms of that agreement shall supersede any inconsistent terms of this
Agreement. The Company’s right to use the name “Macquarie” and any associated
trademarks, trade names, service marks, and other intellectual property is
subject to the terms of a License Deed among Macquarie Bank Limited, as
licensor, and the Advisor, the Company, and the Property Manager, and the terms
of that agreement shall supersede any inconsistent terms of this Agreement.

(31) Independent Contractor. Neither the Company nor the Advisor shall be
construed as joint venturers or owners of each other pursuant to this Agreement,
and neither shall have the power to bind or obligate the other except as set
forth herein. In all respects, the status of the Company to the Advisor under
this Agreement is that of an independent contractor.

(32) Interpretation. This Agreement shall be deemed to have been drafted jointly
by the parties, and therefore no provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party by reason of such party
having, or being deemed to have, drafted, devised or imposed such provision.

(33) Non-Solicitation. During the period commencing on the date on which this
Agreement is entered into and ending one year following the termination of the
this Agreement, the Company and the Operating Partnership shall not, without the
Advisor’s prior written consent, directly or indirectly, (a) solicit or
encourage any person to leave the employment or other service of the Advisor, or
(b) hire, on behalf of the Company, the Operating Partnership or any other
person or entity, any person who has left the employment within the one year
period following the termination of that person’s employment the Advisor. During
the period commencing on the date hereof through and ending one year following
the termination of this Agreement, the Company and the Operating Partnership
will not, whether for its own account or for the account of any other person,
firm, corporation or other business organization, intentionally interfere with
the relationship of the Advisor with, or endeavor to entice away from the
Advisor, any person who during the term of the Agreement is, or during the
preceding one-year period, was a tenant, co-investor, co-developer, joint
venturer or other customer of the Advisor.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

CNL MACQUARIE GLOBAL GROWTH TRUST, INC. By:  

/s/ Mark Mullen

Name:   Mark Mullen Title:   Senior Vice President CNL MACQUARIE GROWTH, LP By:
  CNL MACQUARIE GROWTH GP, LLC, a Delaware limited liability company Its:  
General Partner   By:   CNL MACQUARIE GLOBAL GROWTH TRUST, INC., a Maryland
corporation   Its:   Managing Member     By:  

/s/ Mark Mullen

    Name:   Mark Mullen     Title:   Senior Vice President CNL MACQUARIE GLOBAL
GROWTH ADVISORS, LLC By:  

/s/ Robert A. Bourne

Name:   Robert A. Bourne Title:   Chief Executive Officer